Citation Nr: 0308551	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  03-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Whether the claimant is entitled to a delimiting date 
extension under Chapter 35 Dependents' Educational Assistance 
benefits.  





ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




REMAND

The appellant is claiming benefits based on the veteran's 
service during the Vietnam era.  

This appeal is before the Board of Veterans' Appeals (Board 
or BVA) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

On VA Form 9 appealing the decision the appellant requested a 
BVA hearing at a local VA office before a Member of the BVA.  

The appellant has not been afforded the maximum benefits 
sought, and the record does not reflect withdrawal of the 
hearing request.  

Therefore, this case is REMANDED to the RO for the following 
development:

The appellant should be scheduled for a 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  

The sole purpose of this REMAND is to afford the appellant 
due process of law.  No action is required of the appellant 
until she receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

